                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEMARCO KING,                                   )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           No. 4:18-CV-663 NCC
                                                )
DOUG PRUDDEN,                                   )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s response to the order to show cause. 1

Having carefully reviewed petitioner’s response, the Court concludes that his arguments are

without merit, and that the instant action is time-barred under 28 U.S.C. § 2244.

                                          Background

       On January 7, 2016, petitioner pled guilty to felony stealing in the Circuit Court of St.

Louis County, Missouri. See State v. King, No. 14SL-CR04770-01 (21st Judicial Circuit, St. Louis

County Court). On that same date petitioner was sentenced to a seven year term of imprisonment

in the Missouri Department of Corrections. The court suspended the execution of the sentence

(“SES”), and retained jurisdiction over petitioner for two years, pursuant to Mo.Rev.Stat. §

559.115 under the Missouri Shock Incarceration Program in order to effectuate petitioner’s entry

into a Long Term Treatment Program.




1
 On October 17, 2018, the Court ordered petitioner to show cause as to why the Court should not
dismiss the instant application for writ of habeas corpus as time-barred.

                                                1
        On February 22, 2017, on the Court’s own motion, the remainder of the sentence imposed

upon petitioner was suspended and he was placed on probation for five years under the supervision

of the Missouri Department of Probation and Parole.

        Petitioner did not appeal his sentence or file a timely motion for post-conviction relief.

However, on May 22, 2017, petitioner filed a petition for writ of habeas corpus pursuant to

Missouri Supreme Court Rule 91 in the Circuit Court for Moniteau County. See King v. Prudden,

No. 17MT-CC00022 (26th Judicial Circuit, Moniteau County Court).

        In his application for writ of habeas corpus, petitioner asserted that his conviction for

stealing in State v. King, No. 14SL-CR04770-01 (21st Judicial Circuit, St. Louis County Court),

was unconstitutional because “value is not an element of felony stealing” pursuant to Mo.Rev.Stat.

§ 570.030. Petitioner based his argument on the reasoning espoused in Missouri v. Bazell, 497

S.W.3d 263 (Mo. banc 2016). Nonetheless, his state habeas corpus action was denied on

November 1, 2017.

        Petitioner placed his application for writ of habeas corpus brought pursuant to 28 U.S.C. §

2254 in the prison mailing system on April 24, 2018.

                                             Discussion

        In the present action, petitioner once again asserts that his prior state convictions for felony

stealing were unlawful and constituted a manifest injustice pursuant to Missouri v. Bazell, 497

S.W.3d 263 (Mo. banc), which was decided by the Missouri Supreme Court on September 20,

2016.

        In Bazell, the appellant was convicted of various stealing offenses under Mo.Rev.Stat.

§ 570.030, including two convictions for stealing firearms. Id. at 265. His convictions for stealing

firearms were enhanced to felonies pursuant to § 570.030.3(3)(d). On appeal, the Missouri

                                                   2
Supreme Court reversed the appellant’s convictions for stealing firearms because the Court

concluded that the plain language of § 570.030.3 barred it from being used to enhance the

appellant's stealing offenses. Id. at 267. The court avoided deciding any constitutional issues.

       There can be no doubt that petitioner is over a year and a half late in filing his § 2254 in this

Court. A Missouri conviction becomes final ten days after the judgment is entered. Mo. R. Civ. P.

§ 81.04(a).2 Petitioner’s judgment was entered on January 7, 2016, thus it was final on January 17,

2016, and the statute of limitations lapsed a year later on January 17, 2017.

       To the extent that petitioner believes that Bazell should apply to somehow restart the

statute of limitations, petitioner is incorrect in his analysis. As set forth in the recent Missouri

Supreme Court case of Fite v. Johnson, ---S.W.3rd ---, 2017 WL 4930368, *1-2 (Mo. banc),

       Section 570.030.3(1) purports to enhance the offense of stealing from a
       misdemeanor to a felony when “the value of property or services is an element” and
       the value of the stolen property or services exceeds $500 but is less than $25,000.
       The value of the stolen property or services, however, “is not an element of the
       offense of stealing.” Bazell, 497 S.W.3d at 266. Although State v. Passley, 389
       S.W.3d 180, 182–83 (Mo. App. 2012), held stealing is a felony when the value of
       the stolen property exceeds $500, Bazell held this interpretation “should no longer
       be followed” because the felony enhancement does not apply to the offense of
       stealing as defined by § 570.030.1. Bazell, 497 S.W.3d at 267 n.3; State v. Smith,
       522 S.W.3d 221, 230 (Mo. banc 2017). As this Court held in State ex rel.
       Windeknecht v. Mesmer, SC96159, ––– S.W.3d ––––, 2017 WL 4479200 (Mo.
       banc Oct. 5, 2017), this Court's interpretation of § 570.030.3(1) first enunciated in
       Bazell applies prospectively only, except in those cases pending on direct
       appeal. (emphasis added)

In light of the aforementioned, the Court declines to apply a retroactivity analysis to § 2244(d).

       In his response to the Order to Show Cause, petitioner asserts that his statute of limitations

should not have started until May 22, 2017, the date he first contested his conviction in Missouri


2
 Under Missouri law a suspended execution of sentence is an entry of judgment, because the
sentence has been assessed and only the act of executing the sentence has been suspended. E.g.,
Missouri v. Nelson, 9 S.W.3d 687, 688 (Mo. Ct. App. 1999).

                                                  3
State Court by filing his Rule 91in Montineau County Court. This is simply not the law in the State

of Missouri, as recounted above, and petitioner has not shown otherwise in his response to show

cause.

         Petitioner also argues that at the time he accepted his plea on his original state sentence, he

lacked the knowledge and foresight to understand the legal ramifications of the plea. Petitioner

also asserts that he had ineffective assistance of counsel, his imprisonment has far exceeded just

punishment under the law, and he believes his Constitutional rights were violated in the course of

his criminal proceedings. Petitioner appears to be seeking equitable tolling as an excuse for

violating the statute of limitations.

         Generally, a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.@ Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Equitable

tolling is Aan exceedingly narrow window of relief.@ Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir.

2001).     Pro se status, lack of legal knowledge or legal resources, confusion about or

miscalculations of the limitations period, or the failure to recognize the legal ramifications of

actions taken in prior post-conviction proceedings are inadequate to warrant equitable tolling.@

Shoemate v. Norris, 390 F.3d 595, 598 (8th Cir. 2004) (quotation marks omitted); Kreutzer v.

Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (holding that Aeven in the case of an unrepresented

prisoner alleging a lack of legal knowledge or legal resources, equitable tolling has not been

warranted@).

         Petitioner’s vague assertions about ineffective assistance of counsel are clearly insufficient

to allow equitable tolling. The Eighth Circuit Court of Appeals has repeatedly held that faulty legal



                                                   4
assistance alone does not warrant equitable tolling. See Beery v. Ault, 312 F.3d 948, 951 (8th

Cir.2002) ("[i]neffective assistance of counsel generally does not warrant equitable tolling");

Sellers v. Burt, 168 Fed.Appx. 132, 133 (8th Cir.) (unpublished opinion) (rejecting petitioner's

argument that the statute of limitations should be tolled "because his state post-conviction attorney

failed to communicate with him and did not send his case file"); Greene v. Washington, 14

Fed.Appx. 736, 737 (8th Cir.2001) (rejecting equitable tolling argument based on alleged mistake

by post-conviction attorney) (unpublished opinion).

        Moreover, this Court cannot begin to examine petitioner’s assertions regarding his belief

that his Constitutional rights were violated during this trial court process when he has not first

shown that he was diligently pursuing his rights and some extraordinary circumstance prevented

him from presenting his claims to this Court in a timely fashion. Holland v. Florida, 560 U.S.

631, 649 (2010). Similarly, petitioner’s assertions that his sentence violates the Eighth

Amendment’s cruel and unusual punishment clause cannot serve as an equitable tolling argument

in this instance.

        As petitioner has failed to give an equitable reason why his untimeliness should be

excused, the Court must dismiss the petition under 28 U.S.C. § 2244.

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s application for writ of habeas corpus

brought pursuant to 28 U.S.C. § 2254 is DENIED AND DISMISSED as time-barred. Rule 4 of

the Rules Governing Habeas Corpus Proceedings.




                                                 5
       IT IS FURTHER ORDERED that the Court will not issue a Certificate of Appealability.

See 28 U.S.C. § 2253.

       Dated this 26th day of November, 2018.



                                                /s/ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE




                                                6
